DETAILED ACTION
	1.	This action is in response to the amendment filed on 8/29/22

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	In claim 10, there is no disclosure in the specification as originally filed to indicate possession of “a DC motor configured to distally advance said firing member relative to said end effector to eject the staples from the staple cartridge when the staple cartridge is positioned in said end effector”. 
 	Furthermore, Para. [0070] of the Subject Application states, in part, "A firing trigger 1366 is configured to fire the surgical instrument 2000, for example, to deploy a plurality of staples, translate a cutting member within the end effector 2006, and/or deliver electrosurgical energy to the end effector 2006." Further, Para. [0033] of the Subject Application states, in part, "the handle assembly 2002 may include a motor 2014 which can be controlled by a motor driver 2015 and can be employed by the firing system of the surgical instrument 2000."
	According to Applicant’s paragraphs [0070] and [0033], merely stated that a firing trigger 1366 is configured to deploy a plurality of staples and controls the motor. Nowhere, in the Application’s specification specifically described “a DC motor configured to distally advance said firing member relative to said end effector to eject the staples from the staple cartridge when the staple cartridge is positioned in said end effector”.
 	In claim 21, there is no disclosure in the specification as originally filed to indicate possession of “a DC motor configured to distally advance said cutting member within said end effector”. 

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 10 recites the limitation “a DC motor configured to distally advance said firing member relative to said end effector to eject the staples from the staple cartridge when the staple cartridge is positioned in said end effector”. It is unclear to what it means by “a DC motor configured to distally advance said firing member” and it is unclear to how “a DC motor configured to distally advance said firing member relative to said end effector to eject the staples from the staple cartridge when the staple cartridge is positioned in said end effector”.
 	Claim 21 recites the limitation “a DC motor configured to distally advance said cutting member within said end effector”. It is unclear to what it means by “a DC motor configured to distally advance said cutting member within said end effector”.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20140110456) in view of Oleynikov et al. (US 7199545) and Pai (US 7202653).
 	Regarding claim 10: Taylor discloses a powered surgical instrument (i.e. figures 1-9), comprising: 
 	a handle (i.e. 10); 
 	a shaft assembly (i.e. shaft assembly of 100) releasably attachable (i.e. by 104) to said handle (i.e. 10) (i.e. ¶ 31); 
 	an end effector (i.e. effector of 20, 30 and 40)  extending from said shaft assembly (i.e. shaft assembly of 100) and configured to perform a plurality of end effector functions (i.e. function of 20, 30, 40), wherein said end effector (i.e. effector of 20, 30 and 40) is configured to receive a staple cartridge (i.e. figure 5: 220) comprising a plurality of staples (i.e. 226) removably stored therein; 
 	a firing member (i.e. firing assembly, see ¶ 39); 
 	a DC motor (i.e. motor assembly 5) configured to distally advance (i.e. the motor assembly drive the shaft 148 to advance in a distal direction and fire the staples) said firing member (i.e. firing assembly, see ¶ 39) relative to said end effector to eject the staples (i.e. when the staples is fired) from the staple cartridge (i.e. figure 2: 220) when the staple cartridge is positioned in said end effector (i.e. effector of 20, 30 and 40) (i.e. ¶ 31-44), 
 	a primary processor (i.e. 9); 
 	but does not specifically disclose a motor controller in signal communication with said primary processor, wherein said DC motor is electrically coupled to the primary processor through a plurality of H- bridge drivers and said motor controller, and wherein said primary processor provides data to said motor controller; and a control circuit, comprising: a power assembly configured to provide a source voltage; and a voltage boost convertor coupled to the power assembly, the voltage boost convertor configured to provide a set voltage greater than the source voltage.
 	Oleynikov et al. disclose a surgical application (i.e. 1 and 18) comprising a motor controller (i.e. MEI DSP motor driver PCI card) in signal communication with said primary processor (i.e. PC), wherein said DC motor (i.e. motors) is electrically coupled to the primary processor (i.e. PC) through a plurality of H- bride drivers (H-bridge ICS drive the motor, driver circuitry) and said motor controller (i.e. MEI DSP motor driver PCI card), and wherein said primary processor provides data to said motor controller (i.e. Col. 25, lines 25-36),
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Taylor’s invention with application controller as disclose by Oleynikov et al. to allow very precise output control and the PCI/DSP came with a full-featured C programming library to aid in programming different motion functions. Also provided was a Windows-based program, Motion Control, to configure and tune the controller, as well as to capture data from simple one-axis motion profiles.
 	Pai discloses a voltage regulator comprising a control circuit, comprising (i.e. figure 2): 
 	a power assembly (i.e. battery) configured to provide a source voltage (i.e. Vbat); and 
 	a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Taylor’s invention with the regulator as disclose by Pai to provide high efficiency power conversion.
 	Regarding claim 21: Taylor discloses a powered surgical instrument (i.e. figures 1-9), comprising: 
a handle (i.e. 10); 
 	a shaft assembly (i.e. shaft assembly of 100) releasably attachable (i.e. by 104) to said handle (i.e. 10) (i.e. ¶ 31); 
 	an end effector (i.e. effector of 20, 30 and 40) extending from said shaft assembly (i.e. shaft assembly of 100) and configured to perform a plurality of end effector functions (i.e. function of 20, 30, 40), wherein said end effector (i.e. effector of 20, 30 and 40) is configured to receive a staple cartridge (i.e. figure 5: 220) comprising a plurality of staples (i.e. 226) removably stored therein; 
a cutting member (i.e. cutting member of 20, 30, 40, to cut the tissue, see ¶ 31); 
a DC motor (i.e. motor assembly 5) configured to distally advance (i.e. the motor assembly drive the shaft 148 to advance in a distal direction) said cutting member within said end effector (i.e. effector of 20, 30 and 40); 
a primary processor (i.e. 9); 
but does not specifically disclose a motor controller in signal communication with said primary processor, wherein said DC motor is electrically coupled to the primary processor through a plurality of H- bridge drivers and said motor controller, and wherein said primary processor provides data to said motor controller; and a control circuit, comprising: a power assembly configured to provide a source voltage; and a voltage boost convertor coupled to the power assembly, the voltage boost convertor configured to provide a set voltage greater than the source voltage.
 	Oleynikov et al. disclose a surgical application (i.e. 1 and 18) comprising a motor controller (i.e. MEI DSP motor driver PCI card) in signal communication with said primary processor (i.e. PC), wherein said DC motor (i.e. motors) is electrically coupled to the primary processor (i.e. PC) through a plurality of H- bride drivers (H-bridge ICS drive the motor, driver circuitry) and said motor controller (i.e. MEI DSP motor driver PCI card), and wherein said primary processor provides data to said motor controller (i.e. Col. 25, lines 25-36),
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Taylor’s invention with application controller as disclose by Oleynikov et al. to allow very precise output control and the PCI/DSP came with a full-featured C programming library to aid in programming different motion functions. Also provided was a Windows-based program, Motion Control, to configure and tune the controller, as well as to capture data from simple one-axis motion profiles.
 	Pai discloses a voltage regulator comprising a control circuit, comprising (i.e. figure 2): 
 	a power assembly (i.e. battery) configured to provide a source voltage (i.e. Vbat); and 
 	a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Taylor’s invention with the regulator as disclose by Pai to provide high efficiency power conversion.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838